930 F.2d 34
Unpublished DispositionNOTICE: Tenth Circuit Rule 36.3 states that unpublished opinions and orders and judgments have no precedential value and shall not be cited except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.Joney Joe LUSTY, Petitioner-Appellant,v.Ron CHAMPION, Warden, Respondent-Appellee.
No. 90-6083.
United States Court of Appeals, Tenth Circuit.
March 22, 1991.

Before LOGAN, JOHN P. MOORE and BALDOCK, Circuit Judges.
ORDER AND JUDGMENT*
LOGAN, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.  The case is therefore ordered submitted without oral argument.


2
Petitioner Joney Joe Lusty, a state prisoner, appeals from the district court's order denying his petition for a writ of habeas corpus pursuant to 28 U.S.C. Sec. 2254.  In his request for habeas relief, petitioner sought to have his conviction overturned because (1) the evidence presented at trial was insufficient to prove his guilt beyond a reasonable doubt;  and (2) he failed to receive effective assistance of counsel.


3
The district court's memorandum opinion filed January 31, 1990, dealt fully, fairly, and correctly with each of the issues raised by petitioner.  Upon our review of the record, we affirm for substantially the reasons stated therein.


4
AFFIRMED.


5
The mandate shall issue forthwith.



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.  10th Cir.R. 36.3